Title: To Benjamin Franklin from Jean de Neufville & fils, 2 October 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir!
Amsterdam the 2d. October 1780.
My it please your Excellency, that on examination of those bills, which we shall have to pay in the Month of decemr: next, we found they were only amounting to Bk. Mey [Bank Money] f. 12316—instead of f. 12366—as we adviced wrong by our last of the 25th. September and that we have now taken the liberty to draw in consequence on Your Excellency our three Bills for.


écus
  2000
}
to our own order at three usance


3000


4295:5:8


écus 9295:5.8 amounting at 53 grooten to the mentiond Summ of Bk. Mey f. 12316. We beg leave to recomand them to your Excellency’s protection and Acceptance. The Charges of brokerage and postage which naturaly attends them, will be found in future, desiring we might be able to show your Excellency at all opportunities our most devoted regard, we have the honour to be respectfully Honourd Sir Your Excellencys Most obedient and Most humble Servants
John DE Neufville & Son
 
Endorsed: Answer’d Oct 5
